         Case 18-36657 Document 63 Filed in TXSB on 05/30/19 Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                         ENTERED
                                                                                            05/30/2019
IN RE:                                             §
ALVIN SMOKED MEATS & EATS,                         §       CASE NO: 18-36657
LLCSAGEMONT SMOKED MEATS & BBQ                     §
       Debtor(s)                                   §
                                                   §       CHAPTER 11

Order and Notice Conditionally Approving Disclosure Statement; Fixing Time for
Filing Acceptances or Rejections of Plan; Fixing Time for Filing Objections to
Disclosure Statement and Objections to Confirmation of Plan; and Fixing Time
for Hearing on Final Approval of Disclosure Statement and Hearing on
Confirmation of Plan


 A disclosure statement (ECF No. 61) under chapter 11 of the Bankruptcy Code having been
 filed by the debtor on May 29, 2019, with respect to a plan (ECF No. 60) under chapter 11 of
 the Code filed by the debtor on May 29, 2019; and the debtor being, and having elected to be
 considered, a small business:

 IT IS ORDERED, and notice is hereby given, that:

      A. The disclosure statement (ECF No. 61) filed by the debtor is conditionally approved.

      B. July 18, 2019, is fixed as the last day for filing written acceptances or
         rejections of the plan referred to above.

      C. Within two days after the entry of this order, the plan, the disclosure
         statement and a ballot conforming to Ballot for Accepting or Rejecting Plan
         of Reorganization (Official Form 314) shall be mailed to creditors, equity
         security holders, and other parties in interest, and shall be transmitted to the
         United States trustee.

      D. July 31, 2019, at 11:00 a.m. is fixed for the hearing on final approval of the
         disclosure statement (if a written objection has been timely filed) and for the
         hearing on confirmation of the plan. The hearing shall be held at the United
         States Courthouse, 515 Rusk St., Courtroom 403, Houston, Texas.

      E. July 18, 2019, is fixed as the last day for filing and serving written
         objections to the disclosure statement and confirmation of the plan.

        SIGNED: 05/30/2019.

                                                   ___________________________________
                                                   Jeffrey P. Norman
                                                   United States Bankruptcy Judge
1/1
